Citation Nr: 1045234	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  10-26 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a right ankle 
injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and a friend.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to August 
1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Veteran testified before the undersigned Acting Veterans' Law 
Judge at an October 2010 Travel Board hearing at the RO.

Although the RO adjudicated the claim in the January 2008 rating 
decision and May 2010 statement of the case as entitlement to 
service connection for an ankle disorder, it is clear from the 
Veteran's application and hearing testimony that he is claiming 
entitlement to service connection for residuals of a right ankle 
injury.

In the Veteran's June 2007 application for benefits and 
during his October 2010 Board hearing, the Veteran 
asserted a claim of service connection for back 
disability, to include as secondary to a right ankle 
disability.  To date, this issue has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Thus, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts entitlement to service connection for 
residuals of a right ankle injury.  A remand to the RO of this 
case is necessary for the following reasons.

The Veteran's service treatment records are missing and 
unavailable.  Review of the record shows that all reasonable 
efforts were taken to obtain these records, but these efforts 
were unsuccessful.  In cases where the Veteran's service 
treatment records are, through no fault of his own, unavailable, 
a heightened duty exists to assist the Veteran in the development 
of the case; and the Board has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in favor of 
the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran has testified that during service he injured his 
right ankle in boot camp while at the rifle range.  He testified 
that while on a beach run at that time he stepped in a pot hole 
and twisted his right ankle resulting in injury of the right 
ankle.  At the October 2010 hearing he testified that after the 
injury he developed a severe infection of cellulitis in the 
ankle; and that the injury resulted in a permanent limp and other 
symptomatology, including instability, which has continued since 
service.

In a lay statement received in March 2008, and separate testimony 
at the October 2010 Travel Board hearing, a former Marine who 
knew the Veteran in service corroborated the Veteran's account as 
to the onset of his right ankle disability and its chronicity 
since that time.

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 
3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board finds that the Veteran is competent to identify the in-
service right ankle injury and resulting symptoms and treatment 
in service.  The Veteran's report of the in-service injury and 
treatment is also supported by the statement and testimony of a 
former Marine he knew in service.  The Board finds that the 
Veteran and the former Marine provided fully credible statements 
and testimony regarding the reported in-service injury and 
condition of the Veteran's right ankle in service and thereafter.  
Given the absence of service treatment records, the Board finds 
these statements and testimony to be the most probative evidence 
regarding an in-service right ankle injury and subsequent 
symptoms subject to lay observation during service and 
thereafter.

Private treatment records since service show a number of 
objective findings of symptoms associated with the Veteran's 
claimed right ankle disorder, including right ankle pain, 
abnormal gait, and abnormal gait secondary to pain and weakness.  
This set of symptoms of the right ankle appears to be chronic in 
nature and characteristic of a medical condition of the right 
ankle.  There remains a question of whether that set of chronic 
symptoms constitutes a right ankle disorder residual to an injury 
in service.  In this regard, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held that 
there must be a diagnosis of an underlying disability to 
establish a claim for service connection.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded 
on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Pain alone is not a disability.  Id.

Based on the foregoing, and since the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, a medical examination with pertinent opinion is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide information as 
to the dates of any treatment received since 
November 2008 for any right ankle conditions; 
and to ask him to furnish signed 
authorizations for the release to the VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies of 
the medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.

If requests for any private treatment records 
are not successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R § 3.159 (2010).

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of any chronic right ankle 
condition.  All studies deemed appropriate 
should be performed, and all findings should 
be set forth in detail.  The claims file 
should be made available to the examiner.

The examiner should diagnose all right ankle 
disabilities found to be present.  The 
examiner must opine as to whether it is at 
least as likely as not that the Veteran has a 
right ankle disability that is related to or 
had its onset in service.  In doing so, the 
examiner must specifically acknowledge and 
discuss the competent and credible lay 
evidence regarding the occurrence of an in-
service right ankle injury reported by the 
Veteran and his service colleague, as well as 
competent and credible lay testimony 
regarding the continuity of right ankle 
symptomatology since service.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (examination found 
inadequate where examiner did not comment on 
the Veteran's report of in-service injury and 
relied on the lack of evidence in the service 
medical records to provide a negative 
opinion).  

The rationale for all opinions, with citation 
to relevant medical findings or medical 
authority, must be provided.

4.  Following any additional development 
deemed appropriate, the AOJ should 
readjudicate the claim for service 
connection.  If a determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in which 
to respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration.

No action by the Veteran is required until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

